Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of September 4, 2015 (the
“Effective Date”), is entered into by and among Atlas Energy Group, LLC, a
Delaware limited liability company (the “Company”), Atlas Resource Partners,
L.P., a Delaware limited partnership (“ARP”), and Edward E. Cohen (the
“Executive”).

WHEREAS, the Executive previously served as Chief Executive Officer of Atlas
Energy, L.P., a Delaware limited partnership and predecessor of the Company (the
“Predecessor”), pursuant to that certain Employment Agreement, dated as of
May 13, 2011 (the “Prior Agreement”), by and between the Predecessor and the
Executive;

WHEREAS, in connection with the separation and distribution of the Company from
the Predecessor, and the Executive ceasing to provide services to the
Predecessor, the Prior Agreement terminated, effective as of the effective time
of such distribution; and

WHEREAS, the Company, ARP, and the Executive now wish to set forth in this
Agreement the terms and conditions under which the Executive will be employed by
the Company and, through such employment, provide services to ARP.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company agrees to employ the Executive, and the Executive
hereby accepts such employment and agrees to perform the Executive’s duties and
responsibilities, in accordance with the terms, conditions, and provisions
hereinafter set forth.

1.1 Period of Employment. This Agreement is effective as of the Effective Date,
and shall continue for three years following the Effective Date, unless
terminated sooner in accordance with Section 2. The term of this Agreement shall
automatically renew daily so that, at all times, it shall be for a three-year
term. The period commencing on the Effective Date and ending on the date on
which the term of the Executive’s employment under this Agreement shall
terminate is hereinafter referred to as the “Period of Employment.”

1.2 Duties and Responsibilities. During the Period of Employment, the Executive
shall serve as Chief Executive Officer (the “Position”). The Executive shall
perform all duties and accept all responsibilities incident to the Position as
may be reasonably assigned to him by the Board of Directors of the Company (the
“Board”), including performing such services for ARP as may be reasonably
assigned to him by the Board. The Executive agrees to use his best efforts to
carry out his duties and responsibilities hereunder and, consistent with the
other provisions of this Agreement, to devote such business time, attention, and
energy thereto as is reasonably necessary to carry out those duties and
responsibilities. It is recognized that the Executive in the past has invested
and participated, and it is agreed that the Executive in the future may invest
and participate, in business and non-business endeavors separate and apart from
the Company and ARP, in his discretion, provided that such endeavors do not
prevent the Executive from materially performing his duties under this
Agreement.



--------------------------------------------------------------------------------

1.3 Compensation. For all the services rendered by the Executive hereunder, the
Company shall pay the Executive an annual base salary (“Base Salary”) at the
annual rate of $350,000, payable in accordance with the Company’s customary
payroll practices. The Executive’s Base Salary shall be reviewed periodically
for appropriate increases by the Compensation Committee of the Board (the
“Compensation Committee”) pursuant to its normal performance review policies for
senior level executives, but such Base Salary shall not be decreased at any
time. The Executive may receive cash and non-cash bonus compensation in such
amounts as the Board or Compensation Committee may approve in its sole
discretion or under the terms of any incentive plan of the Company maintained
for its senior level executives. The Executive shall be entitled to participate
in any short-term and long-term incentive programs (including, without
limitation, any stock option, restricted unit, and similar plans) established by
the Company for its senior level executives generally, at levels commensurate
with the benefits provided to other senior executives and with adjustments
appropriate for the Position.

1.4 Welfare Plans; Perquisites; Paid Time Off. The Executive shall be entitled
to participate in all employee welfare benefit plans and programs or executive
perquisites made available to the Company’s senior level executives as a group
or to its employees generally, as such welfare plans or perquisites may be in
effect from time to time and subject to the eligibility requirements of the
plans. Nothing in this Agreement shall prevent the Company from amending or
terminating any welfare or other employee benefit plans or programs from time to
time as the Company deems appropriate. The Executive shall be provided with
reimbursement of reasonable expenses related to the Executive’s employment by
the Company on a basis no less favorable than that which may be authorized from
time to time for senior level executives as a group, and shall be entitled to
vacation and sick leave in accordance with the Company’s vacation, holiday, and
other pay for time not worked policies. In addition, the Company shall maintain
during the Period of Employment a term life insurance policy on the Executive’s
life that provides a death benefit of $3 million to one or more beneficiaries
designated by the Executive, provided that such policy can be obtained at
standard rates. Ownership of such life insurance policy (including
responsibility to make premium payments) shall be transferred to the Executive
upon his termination at his request, if and as allowed by the applicable
insurance company.

1.5 Excess 401(k) Plan. The Company shall maintain the Company’s Excess 401(k)
Plan (the “Excess Plan”) and related rabbi trust during the Period of
Employment, which Excess Plan shall (a) permit participants to defer up to 10%
of their total annual cash compensation and (b) provide for a matching
contribution by the Company on a dollar-for-dollar basis (i.e., 100% of the
participant’s deferral), subject to a maximum matching contribution equal to 50%
of the participant’s base salary for any calendar year. Any deferral and
corresponding matching contribution shall be fully vested as and when such
deferral and contribution occurs.

 

2



--------------------------------------------------------------------------------

2. Termination. The Executive’s employment shall terminate upon the occurrence
of any of the following events:

2.1 Termination without Cause; Resignation for Good Reason.

(a) The Company may terminate the Executive’s employment with the Company at any
time without Cause (as defined in Section 4) upon not less than 30 days’ prior
written notice to the Executive; provided, however, that, following the delivery
of such notice to the Executive, the Executive shall be under no obligation to
render any additional services to the Company, and the Company may require the
Executive to cease performing services for the Company. In addition, the
Executive may initiate a termination of employment by resigning under this
Section 2.1 for Good Reason (as defined in Section 4); provided, however, that
the Company shall be given the opportunity to cure in accordance with
Section 4(d). The Executive shall give the Company not less than 30 days’ prior
written notice of such resignation.

(b) Subject to the provisions of Section 2.1(c), upon any removal or resignation
described in Section 2.1(a), the Executive shall be entitled to receive only the
Accrued Obligations through the date of termination. No other payments or
benefits shall be due under this Agreement to the Executive, but the Executive
shall be entitled to any benefits accrued and earned in accordance with the
terms of any applicable benefit plans and programs of the Company.

(c) Notwithstanding the provisions of Section 2.1(b), in the event that the
Executive executes a written release upon such removal or resignation,
substantially in the form attached hereto as Exhibit A (the “Release”), of
claims against the Company and related parties with respect to all matters
arising out of the Executive’s employment by the Company, or the termination
thereof (subject to the exceptions set forth in the Release), which Release must
be executed by the Executive, returned to the Company and the period within
which the Executive may revoke the Release expired no later than 60 days
following the date of termination, the Executive shall be entitled to receive,
in addition to the payments and benefits described in Section 2.1(b), the
following:

(i) A lump sum cash severance payment, without discount, in an amount equal to
the product of (A) three and (B) the Annual Compensation (as defined in
Section 4). Subject to Section 18, payment shall be made (x) within 15 days
after the Release has been returned to the Company and the period within which
the Executive may revoke it has expired or, (y) if, and only if, it is agreed by
both the Executive and the Company at the time of termination that such payment
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), on the 75th day
following the date of termination.

(ii) A prorated annual bonus in respect of the fiscal year in which the date of
termination occurs, the amount of which shall be no less than the amount of the
cash incentive compensation awarded in respect of the fiscal year immediately
preceding the fiscal year in which the date of termination occurs, if any,
multiplied by a fraction, the numerator of which is the number of days in such
current fiscal year prior to such termination and the denominator of which is
365, payable in cash in a lump sum within 15 days after the Release has been
returned to the Company and the period within which the Executive may revoke it
has expired (a “Pro Rata Bonus”).

 

3



--------------------------------------------------------------------------------

(iii) For a period of 36 months following the date of termination, continuation
of the group term life and health insurance in effect at the date of the
Executive’s termination (or generally comparable coverage) for himself and,
where applicable, his spouse and dependents (without giving effect to any
reduction in such benefits subsequent to a Change in Control (as defined in the
Company’s 2015 Long-Term Incentive Plan as in effect on the Effective Date)), as
the same may be changed from time to time for employees generally, as if the
Executive had continued in employment during such period; or, as an alternative,
where such coverage may not be continued (or where such continuation would
adversely affect the tax status of the plan pursuant to which the coverage is
provided or result in penalty taxes to the Executive pursuant to Section 409A of
the Code), the Company may elect to pay the Executive cash in lieu of such
coverage in an amount equal to (A) as to health insurance, the product of 36
multiplied by the Company’s monthly COBRA rate in effect immediately prior to
the date of termination in respect of the type of coverage applicable to the
Executive at that time and (B) as to life insurance, the premiums that would be
paid by the Company during the three-year period following the date of
termination had the Executive’s employment continued during such period, which
amount shall be paid in 36 monthly installments following the date of
termination. The COBRA health care continuation coverage period under
Section 4980B of the Code shall run concurrently with the foregoing 36-month
benefit period.

2.2 Resignation without Good Reason.

(a) The Executive may voluntarily terminate his employment without Good Reason
upon 120 days’ prior written notice to the Company. If the Executive terminates
his employment without Good Reason, the Executive shall be entitled to receive
only any Accrued Obligations through the date of termination.

(b) If the Executive terminates his employment under this Section 2.2, he shall
be entitled to any benefits accrued and earned in accordance with the terms of
any applicable benefit plans and programs of the Company.

2.3 Disability. The Company may terminate the Executive’s employment if the
Executive has been unable to perform the material duties of his employment for a
period of 180 days in any twelve month period because of physical or mental
injury or illness which constitutes a disability for purposes of Section 409A of
the Code (“Disability”); provided, however, that the Company shall continue to
pay the Executive’s Base Salary until the Company acts to terminate the
Executive’s employment. The Executive agrees, in the event of a dispute under
this Section 2.3 relating to the Executive’s Disability, to submit to a physical
examination by a licensed physician jointly selected by the Board and the
Executive. Upon such a termination, the Executive shall receive a Pro Rata Bonus
and the benefits described in Section 2.1(c)(iii). Additionally, the Executive
shall receive any amounts payable to him under the Company’s long-term
disability plan. The Executive shall also be entitled to the Accrued Obligations
and any benefits accrued and earned in accordance with the terms of any
applicable benefit plans and programs of the Company.

 

4



--------------------------------------------------------------------------------

2.4 Death. If the Executive dies while employed by the Company, the Company
shall pay to the Executive’s executor, legal representative, administrator, or
designated beneficiary, as applicable, the Accrued Obligations and any benefits
accrued and earned under the Company’s benefit plans and programs. Otherwise,
the Company shall have no further liability or obligation under this Agreement
to the Executive’s executors, legal representatives, administrators, heirs, or
assigns or any other person claiming under or through the Executive, other than
the payment of a Pro Rata Bonus.

2.5 Cause. The Company may terminate the Executive’s employment at any time for
Cause upon written notice to the Executive, in which event all payments under
this Agreement shall cease, except for Base Salary to the extent already
accrued. The Executive shall be entitled to any benefits accrued and earned
before his termination in accordance with the terms of any applicable benefit
plans and programs of the Company.

2.6 Vesting of Stock-Based Compensation. Upon any termination of this Agreement
for any reason other than (a) a termination by the Company for Cause, or (b) a
voluntary termination by the Executive without Good Reason, the vesting of all
restricted stock-based compensation shares, units, and/or options of the Company
or any affiliate of the Company (including, without limitation, ARP) granted to
the Executive during his employment with the Company shall be accelerated to the
later of the effective date of termination of this Agreement or six months after
the date such shares, units, and/or options were granted, and any provision
contained in the agreements under which they were granted that is inconsistent
with such acceleration is hereby modified to the extent necessary to provide for
such acceleration; such acceleration shall not apply to any share, unit, and/or
option that by its terms would vest prior to the date provided for in this
Section 2.6.

2.7 Notice of Termination. Any termination of the Executive’s employment shall
be communicated by a written notice of termination to the other party hereto
given in accordance with Section 10. The notice of termination shall
(a) indicate the specific termination provision in this Agreement relied upon,
(b) briefly summarize the facts and circumstances deemed to provide a basis for
a termination of employment and the applicable provision hereof, and (c) specify
the termination date in accordance with the requirements of this Agreement.

3. Golden Parachute Excise Tax Modified Cutback.

3.1 Anything in this Agreement to the contrary notwithstanding, if a nationally
recognized accounting firm as shall be designated by the Company with the
Executive’s consent (which shall not be unreasonably withheld) (the “Accounting
Firm”) shall determine that receipt of all payments or distributions by the
Company or its affiliates in the nature of compensation to or for the
Executive’s benefit, whether paid or payable pursuant to this Agreement or
otherwise (a “Payment”), would subject the Executive to the excise tax under
Section 4999 of the Code, the Accounting Firm shall determine whether to reduce
any of the Payments paid or payable pursuant to Section 2.1(c) of this Agreement
(the “Agreement Payments”) to the Reduced Amount (as defined below). The
Agreement Payments shall be

 

5



--------------------------------------------------------------------------------

reduced to the Reduced Amount only if (a) the Accounting Firm determines that
the Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Executive’s Agreement Payments were reduced to the
Reduced Amount and (b) the Executive does not elect to waive any such reduction
prior to the consummation of the transaction that would give rise to such excise
tax. If the Accounting Firm determines that the Executive would not have a
greater Net After-Tax Receipt of aggregate Payments if the Executive’s Agreement
Payments were so reduced, the Executive shall receive all Agreement Payments to
which the Executive is entitled under this Agreement.

3.2 If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 3 shall be binding
upon the Company and the Executive absent manifest error, and shall be made as
soon as reasonably practicable and in no event later than 15 days following the
applicable date of termination. For purposes of reducing the Agreement Payments
to the Reduced Amount, only amounts payable under this Agreement (and no other
Payments) shall be reduced. All fees and expenses of the Accounting Firm shall
be borne solely by the Company.

3.3 As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of The Executive pursuant to this Agreement which should not
have been so paid or distributed (“Overpayment”) or that additional amounts
which will have not been paid or distributed by the Company to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive that the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, the
Executive shall pay any such Overpayment to the Company together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by the Executive to the
Company if and to the extent such payment would not either reduce the amount on
which the Executive is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than 60 days following the date on which the Underpayment is
determined) by the Company to or for the benefit of the Executive together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.

3.4 For purposes hereof, (a) “Reduced Amount” shall mean the greatest amount of
Agreement Payments that can be paid that would not result in the imposition of
the excise tax under Section 4999 of the Code if the Accounting Firm determines
to reduce Agreement Payments pursuant to Section 3.1, and (b) “Net After-Tax
Receipt” shall mean the present value (as determined in accordance with
Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment, net of all
taxes imposed on the Executive with respect thereto under Sections 1 and 4999 of
the Code and under applicable state and local laws, determined by    

 

6



--------------------------------------------------------------------------------

applying the highest marginal rate under Section 1 of the Code and under state
and local laws that applied to the Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determined to be likely to apply to the Executive in the relevant tax year(s).

3.5 To the extent requested by the Executive, the Company shall cooperate with
the Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by the Executive
(including without limitation, the Executive’s agreeing to refrain from
performing services pursuant to a covenant not to compete or similar covenant)
before, on, or after the date of a change in ownership or control of the Company
(within the meaning of Q&A-2(b) of the final regulations under Section 280G of
the Code), such that payments in respect of such services may be considered
reasonable compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of the
final regulations under Section 280G of the Code and/or exempt from the
definition of the term “parachute payment” within the meaning of Q&A-2(a) of the
final regulations under Section 280G of the Code in accordance with Q&A-5(a) of
the final regulations under Section 280G of the Code.

4. Certain Definitions.

(a) “Accrued Obligations” shall mean (i) any portion of the Base Salary that has
been earned through the date of termination but not paid to the Executive as of
the date of termination; and (ii) any accrued but unpaid cash incentive
compensation earned for any year prior to the year in which the date of
termination occurs and, to the extent required to be paid under the terms of the
Company policy in effect from time to time and applicable law, any accrued but
unpaid vacation pay as of the date of termination.

(b) “Annual Compensation” shall mean the sum of (i) the annualized Base Salary,
plus (ii) the Applicable Bonus.

(c) “Applicable Bonus” shall mean (i) if the date of termination occurs after
all the cash incentive compensation in respect of fiscal year 2017 has been paid
(or after the time such compensation in respect of 2017 would have been paid in
the ordinary course, if none shall be paid), the average of the Executive’s
Incentive Compensation in respect of the three fiscal years preceding the fiscal
year in which the date of termination occurs, (ii) if the date of termination
occurs after all the cash incentive compensation in respect of fiscal year 2016
has been paid (or after the time such compensation in respect of 2016 would have
been paid in the ordinary course, if none shall be paid), the average of the
Executive’s Incentive Compensation in respect of fiscal year 2016 and 2015 and
the Incentive Compensation from the Predecessor in respect of fiscal year 2014,
(iii) if the date of termination occurs after all the cash incentive
compensation in respect of fiscal year 2015 has been paid (or after the time
such compensation in respect of 2015 would have been paid in the ordinary
course, if none shall be paid), the average of the Executive’s Incentive
Compensation in respect of fiscal year 2015 and the Incentive Compensation from
the Predecessor in respect of fiscal year 2014, and (iv) if the date of
termination occurs before all the cash incentive compensation in respect of
fiscal year 2015 has been paid (or before the time such compensation in respect
of 2015 would have been paid in the ordinary course, if none shall be paid), the
Executive’s Incentive Compensation from the Predecessor in respect of fiscal
year 2014.

 

7



--------------------------------------------------------------------------------

(d) “Cause” shall mean any of the following grounds for termination of the
Executive’s employment:

(i) The Executive shall have been convicted of a felony, or any crime involving
fraud or embezzlement;

(ii) The Executive intentionally and continually fails to substantially perform
his reasonably assigned material duties to the Company (other than a failure
resulting from the Executive’s incapacity due to physical or mental illness),
which failure has been materially and demonstrably detrimental to the Company
and has continued for a period of at least 30 days after a written notice of
demand for substantial performance, signed by a majority of the independent
members of the Board, has been delivered to the Executive specifying the manner
in which the Executive has failed substantially to perform; or

(iii) The Executive is determined, through the processes set forth in Section 9,
to have materially breached Section 5.

(e) “Good Reason” shall mean the occurrence of any of the following events or
conditions, unless the Executive has expressly consented in writing thereto or
unless the event is remedied by the Company within 30 days after receipt of
notice thereof given by the Executive, which notice must be given, if at all, no
later than 90 days following the occurrence of the applicable event:

(i) a material reduction in the Executive’s Base Salary (which shall be in
violation of this Agreement);

(ii) a demotion of the Executive from the Position;

(iii) a material reduction of the Executive’s duties hereunder; provided that
the Executive and the Company acknowledge that the Executive’s duties will have
been materially reduced if the Company ceases to be a public company, unless the
Company becomes a subsidiary of another public company (the “Public Parent”),
and the Executive becomes Chief Executive Officer of the Public Parent
immediately following the applicable transaction);

(iv) the failure of the Executive to be elected to the Board; or

(v) any material breach of this Agreement by the Company.

(f) “Incentive Compensation” shall mean, in respect of a fiscal year, the sum of
(i) all annual cash incentive compensation earned by the Executive in respect of
such fiscal year (whether paid during such fiscal year or thereafter), plus
(ii) the aggregate grant date value of equity-based compensation granted to the
Executive in lieu of annual incentive compensation earned in respect of such
fiscal year. For purposes of clarity, the cash incentive compensation earned in
respect of fiscal year 2015 shall include the $1,476,712 paid to the Executive
during such fiscal year prior to the Effective Date and additional amounts, if
any, that may be awarded with respect to such fiscal year.

 

8



--------------------------------------------------------------------------------

5. Restrictive Covenants. The Executive agrees and acknowledges that his
employment is full, adequate, and sufficient consideration for the restrictions
and obligations set forth in those provisions.

5.1 Developments. The Executive shall disclose fully, promptly and in writing,
to the Company any and all inventions, discoveries, improvements, modifications,
and other intellectual property rights, whether patentable or not, which the
Executive has conceived, made, or developed, solely or jointly with others,
while employed by the Company and which (a) relate to the business, work, or
activities of the Company or (b) result from or are suggested by the carrying
out of the Executive’s duties hereunder or from or by any information that the
Executive may receive as an employee of the Company. The Executive hereby
assigns, transfers, and conveys to the Company all of the Executive’s right,
title, and interest in and to any and all such inventions, discoveries,
improvements, modifications, and other intellectual property rights and agrees
to take all such actions as may be requested by the Company at any time and with
respect to any such invention, discovery, improvement, modification, or other
intellectual property rights to confirm or evidence such assignment, transfer,
and conveyance. Furthermore, at any time and from time to time, upon the request
of the Company, the Executive shall execute and deliver to the Company, any and
all instruments, documents, and papers, give evidence and do any and all other
acts that, in the opinion of counsel for the Company, are or may be necessary or
desirable to document such assignment, transfer, and conveyance or to enable the
Company to file and prosecute applications for and to acquire, maintain, and
enforce any and all patents, trademark registrations, or copyrights under United
States or foreign law with respect to any such inventions, discoveries,
improvements, modifications, or other intellectual property rights or to obtain
any extension, validation, reissue, continuance, or renewal of any such patent,
trademark, or copyright. The Company shall be responsible for the preparation of
any such instruments, documents, and papers and for the prosecution of any such
proceedings and shall reimburse the Executive for all reasonable expenses
incurred by the Executive in compliance with the provisions of this Section 5.1.

5.2 Confidentiality.

(a) The Executive acknowledges that, by reason of the Executive’s employment by
the Company, the Executive will have access to confidential information of the
Company, including, without limitation, information and knowledge pertaining to
products, inventions, discoveries, improvements, innovations, designs, ideas,
trade secrets, proprietary information, manufacturing, packaging, advertising,
distribution and sales methods, sales and profit figures, customer and client
lists and relationships between the Company and dealers, distributors, sales
representatives, wholesalers, customers, clients, suppliers, and others who have
business dealings with them (“Confidential Information”). The Executive
acknowledges that such Confidential Information is a valuable and unique asset
of the Company and covenants that, both during and after the Period of
Employment, the Executive will not disclose any Confidential Information to any
person (except as the Executive’s duties as an officer of the Company may
require or as required by law or in a judicial or administrative proceeding)
without the prior written authorization of the Board. The obligation of
confidentiality imposed by this Section 5.2 shall not apply to information that
becomes generally known to the public through no act of the Executive in breach
of this Agreement.

 

9



--------------------------------------------------------------------------------

(b) The Executive acknowledges that all documents, files, and other materials
received from the Company during the Period of Employment (with the exception of
documents relating to the Executive’s compensation or benefits to which the
Executive is entitled following the Period of Employment) are for use of the
Executive solely in discharging the Executive’s duties and responsibilities
hereunder and that the Executive has no claim or right to the continued use or
possession of such documents, files, or other materials following termination of
the Executive’s employment by the Company. The Executive agrees that, upon
termination of employment, the Executive will not retain any such documents,
files, or other materials and will promptly return to the Company any documents,
files, or other materials in the Executive’s possession or custody.

5.3 Noncompetition. The Executive agrees that, if the Company terminates the
Executive’s employment with Cause or the Executive resigns the Executive’s
employment without Good Reason, then during the period commencing on the date on
which the Executive’s employment terminates and ending on the first anniversary
of such date, the Executive shall not, directly or indirectly, anywhere in the
Restricted Area (as defined below) engage or participate, alone or as a partner,
joint venturer, officer, director, member, employee, consultant, agent, or
owner, in a Restricted Activity. Notwithstanding the foregoing, nothing in this
Agreement shall preclude, prohibit, or restrict the Executive from acquiring,
owning, or holding (a) 5% or less of the outstanding interests in or securities
of any publicly traded corporation or (b) any interests in or securities of any
entity (or being a partner, joint venturer, officer, director, member, employee,
consultant, agent, or owner, of any other entity) that derived 10% or less of
its total annual revenues in its most recent fiscal year from activities that
constitute Restricted Activities in the Restricted Area. It is understood and
agreed that interests in or securities of any entity acquired or held by a
pension fund or any other benefit plan of the Executive shall not be subject to
any limitation hereunder and shall not be considered a violation of this
Agreement. For purposes of this Agreement, (i) “Restricted Area” means the
United States; and (ii) “Restricted Activity” means a business engaged in the
exploration, development, production, processing, storing, transportation,
refinement, purification, marketing, and/or distribution of natural gas, crude
oil, and natural gas liquids, or a business engaged (to any extent) in investing
in or financing any of the foregoing.

5.4 Nonsolicitation. The Executive agrees that, if the Company terminates the
Executive’s employment with Cause or the Executive resigns the Executive’s
employment without Good Reason, then during the period commencing on the date on
which the Executive’s employment terminates and ending on the second anniversary
of such date (the “Nonsolicitation Period”), the Executive shall not, directly
or indirectly, anywhere in the Restricted Area, (a) solicit for employment or
hire or employ any individual who is, employed by the Company or its affiliates
on the date on which the Nonsolicitation Period commences; provided, however,
that (i) the foregoing shall not restrict any general solicitations of
employment, whether through public advertisements, search firms, or otherwise,
that are not specifically directed at such employees and hiring persons as a
result of such general solicitations and (ii) the Executive shall not be
prohibited from soliciting, hiring, employing, or otherwise engaging any such
individual whose employment with the Company and its affiliates has been
terminated or hiring, employing, or otherwise engaging any individual who
approaches the Executive for employment without any solicitation by the
Executive; or (b) cause, solicit, or knowingly encourage any material client,
customer, vendor, supplier, or licensor of the Company or its affiliates as of
the date on which the Nonsolicitation Period commences to cease doing business
with the Company or its affiliates.

 

10



--------------------------------------------------------------------------------

5.5 Covenants Generally. The Executive understands that the foregoing
restrictions may limit his ability to earn a livelihood in a business similar to
the business of the Company, but the Executive nevertheless believes that he has
received and will receive sufficient consideration and other benefits as an
employee of the Company and as otherwise provided hereunder to clearly justify
such restrictions which, in any event (given his education, skills, and
ability), the Executive does not believe would prevent him from otherwise
earning a living. The Executive has carefully considered the nature and extent
of the restrictions place upon him by this Section 5, and hereby acknowledges
and agrees that the same are reasonable in time and territory and do not confer
a benefit upon the Company disproportionate to the detriment of the Executive.

5.6 Equitable Relief. The Executive acknowledges that the restrictions contained
in Sections 5.1, 5.2, 5.3, and 5.4 are, in view of the nature of the business of
the Company, reasonable and necessary to protect the legitimate interests of the
Company, and that any violation of any provision of those Sections will result
in irreparable injury to the Company. The Executive also acknowledges that in
the event of any such violation, the Company shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual damages
or posting a bond, and to an equitable accounting of all earnings, profits, and
other benefits arising from any such violation, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled. The Executive agrees that in the event of any such violation, an
action may be commenced for any such preliminary and permanent injunctive relief
and other equitable relief in any federal or state court of competent
jurisdiction sitting in Pennsylvania or in any other court of competent
jurisdiction. The Executive hereby waives, to the fullest extent permitted by
law, any objection that the Executive may now or hereafter have to such
jurisdiction or to the laying of the venue of any such suit, action, or
proceeding brought in such a court and any claim that such suit, action, or
proceeding has been brought in an inconvenient forum. The Executive agrees that
effective service of process may be made upon the Executive by mail under the
notice provisions contained in Section 5.

5.7 Interpretation. For purposes of this Section 5, references to “the Company”
shall mean the Company as hereinbefore defined and any of its affiliated
companies.

6. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in or rights under any
benefit, bonus, incentive, or other plan or program provided by the Company and
for which the Executive may qualify; provided, however, that if the Executive
becomes entitled to and receives the payments provided for in Sections 2.1(b) or
2.1(c) of this Agreement, the Executive hereby waives the Executive’s right to
receive payments under any severance plan or similar program applicable to all
employees of the Company.

7. Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of the Executive’s employment to the
extent necessary to the intended preservation of such rights and obligations.

 

11



--------------------------------------------------------------------------------

8. Mitigation. The Executive shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due the Executive under
this Agreement on account of any remuneration attributable to any subsequent
employment that the Executive may obtain.

9. Arbitration; Expenses; Damages. In the event of any dispute under the
provisions of this Agreement, other than a dispute in which the primary relief
sought is an equitable remedy such as an injunction, the parties shall be
required to have the dispute, controversy, or claim settled by arbitration in
Philadelphia, Pennsylvania in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association, before a panel of three arbitrators, two of whom shall be selected
by the Company and the Executive, respectively, and the third of whom shall be
selected by the other two arbitrators. Any award entered by the arbitrators
shall be final, binding, and nonappealable and judgment may be entered thereon
by either party in accordance with applicable law in any court of competent
jurisdiction. This arbitration provision shall be specifically enforceable. The
parties hereby agree that upon any termination of the Executive’s employment
hereunder (a) by Company without Cause or (b) by the Executive with Good Reason,
as long as the Executive has executed the Release, if required, then the Company
shall pay all amounts due to the Executive hereunder on or prior to the deadline
for such payments (it being agreed that TIME IS OF THE ESSENCE) without offset
or reduction, and failure to do so shall result in one hundred percent (100%) of
the withheld amount (in addition to the actual amount owed to the Executive and
his reasonable costs of collection) being due to the Executive as liquidated
damages. The Company hereby agrees that it shall be estopped from asserting that
such damages are excessive or constitute a penalty, and that the Executive has
reasonably relied upon such estoppel. If Company determines it has such an
offset or basis for reduction, it shall notify the Executive of such
determination, in writing, as soon as reasonably possible and in any event on or
prior to the deadline for making such payment. The Company shall make the full
payment, but the Executive shall be obligated to return any portion of such
payment that is determined, pursuant to the arbitration set forth in this
Section 9, to have been subject to legitimate offset or deduction.

10. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

Atlas Energy Group, LLC

1845 Walnut Street; 10th Floor

Philadelphia, Pennsylvania 19103

Attention: General Counsel

If to the Executive, to:

the last address on file in the Company’s records

 

12



--------------------------------------------------------------------------------

or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to each other person entitled to receive
notices in the manner specified in this Section.

11. Contents of Agreement; Amendment and Assignment.

11.1 This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof, and supersedes in its entirety
any and all prior agreements, understandings, or representations relating to the
subject matter hereof (including, without limitation, the Prior Agreement). This
Agreement cannot be changed, modified, extended, or terminated except upon
written amendment approved by the Board and executed on its behalf by a duly
authorized officer and by the Executive.

11.2 All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors, and assigns of the parties
hereto, except that the duties and responsibilities of the Executive under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by the Executive. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization,
or otherwise) to all or substantially all of the business or assets of the
Company, within 15 days of such succession, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

12. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement that can be given effect
without the invalid or unenforceable provision or application, and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid, or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

13. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy, or power under
this Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy, or power may be exercised by such party
from time to time and as often as may be deemed expedient or necessary by such
party in its sole discretion.

14. Beneficiaries/References. The Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable under this
Agreement following the Executive’s death by giving the Company written notice
thereof. In the event of the Executive’s death or a judicial determination of
the Executive’s incompetence, reference in this Agreement to the Executive shall
be deemed, where appropriate, to refer to the Executive’s beneficiary, estate,
or other legal representative.

 

13



--------------------------------------------------------------------------------

15. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together shall constitute the
same instrument.

16. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state, and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation.
Except as specifically provided otherwise in this Agreement, the Executive shall
bear all expense of, and be solely responsible for, all federal, state, and
local taxes due with respect to any payment received under this Agreement.

17. Indemnification/Insurance.

17.1 If the Executive is made a party or is threatened to be made a party to or
is involved in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (a “proceeding”), by reason of the fact that he
is or was an employee (which term includes officer, director, agent, and any
other capacity) of the Company or is or was serving at the request of the
Company as an employee or agent of another corporation or of a partnership,
joint venture, trust, or other enterprise, including service with respect to
employee benefit plans, whether the basis of such proceeding is an alleged
action in an official capacity as an employee or agent or in any other capacity
while serving as an employee or agent, the Executive shall be indemnified and
held harmless by the Company to the fullest extent authorized by applicable law,
against all expense, liability, and loss (including, but not limited to,
attorneys’ fees, judgments, fines, ERISA excise taxes and penalties, and amounts
paid or to be paid in settlement) incurred or suffered by the Executive in
connection therewith and such indemnification shall continue as to the Executive
after he has ceased to be a director, officer, employee, or agent and shall
inure to the benefit of the Executive’s heir, executors, and administrators;
provided, however, that the Company shall indemnify any such person seeking
indemnification in connection with a proceeding (or part thereof) initiated by
the Executive (other than a proceeding to enforce this Section 17) only if such
proceeding (or part thereof) was authorized directly or indirectly by the Board.
The right to indemnification conferred in this Section 17 shall be a contract
right and shall include the right to be, promptly upon request, paid by the
Company the expenses incurred in defending any such proceeding in advance of its
final disposition subject to, if and only if required by the Delaware Limited
Liability Company Act, delivery to the Company of an undertaking, by or on
behalf of the Executive, to repay all amounts so advanced if it shall ultimately
be determined that the Executive is not entitled to be indemnified under this
Section 17.1 or otherwise.

17.2 The indemnification provided by this Section 17 shall not be limited or
exclude any rights, indemnities, or limitations of liability to which the
Executive may be entitled, whether as a matter of law, under the Limited
Liability Company Agreement of the Company, by agreement, vote of the
unitholders, or disinterested directors of the Company or otherwise.

 

14



--------------------------------------------------------------------------------

17.3 The Executive, in seeking indemnification under this Agreement (the
“Indemnitee”), shall give the other party or parties (the “Indemnitor”) prompt
written notice of any claim, suit, or demand that the Indemnitee believes will
give rise to indemnification under this Agreement; provided, however, that the
failure to give such notice shall not affect the liability of the Indemnitor
under this Agreement unless the failure to give such notice materially and
adversely affects the ability of the Indemnitor to defend itself against or to
cure or mitigate the damages. Except as hereinafter provided, the Indemnitor
shall have the right (without prejudice to the right of the Indemnitee to
participate at its expense through counsel of its own choosing) to defend and to
direct the defense against any such claim, suit, or demand, at the Indemnitor’s
expense and with counsel chosen jointly by Indemnitor and Indemnitee, and the
right to settle or compromise any such claim, suit, or demand; provided,
however, that the Indemnitor shall not, without the Indemnitee’s written
consent, which shall not be unreasonably withheld, settle or compromise any
claim or consent to any entry of judgment. The Indemnitee shall, at the
Indemnitor’s expense, cooperate in the defense of any such claim, suit, or
demand. If the Indemnitor, within a reasonable time after notice of a claim
fails to defend the Indemnitee, the Indemnitee shall be entitled to undertake
the defense, compromise, or settlement of such claim at the expense of and for
the account and risk of the Indemnitor.

17.4 The Executive shall be covered during the entire term of this Agreement and
thereafter by Officer and Director liability insurance in amounts and on terms
similar to that afforded to other executives and/or directors of the Company or
its affiliates, which such insurance shall be paid by the Company.

18. Section 409A.

18.1 This Agreement is intended to comply with Section 409A of the Code and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by Section 409A of the
Code, to the extent applicable. Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A of the Code shall be
paid under the applicable exception. Notwithstanding anything in this Agreement
to the contrary, if required by Section 409A of the Code, if the Executive is
considered a “specified employee” for purposes of Section 409A of the Code and
if payment of any amounts under this Agreement is required to be delayed for a
period of six months after separation from service pursuant to Section 409A of
the Code, payment of such amounts shall be delayed as required by Section 409A
of the Code, and the accumulated amounts shall be paid in a lump sum payment
within ten days after the end of the six-month period. If the Executive dies
during the postponement period prior to the payment of benefits, the amounts
withheld on account of Section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within 60 days after the date of the
Executive’s death.

18.2 All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A
of the Code. For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments. In no event may the Executive, directly or
indirectly, designate the calendar year of a payment. All reimbursements and
in-kind benefits provided under the Agreement shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that

 

15



--------------------------------------------------------------------------------

(a) any reimbursement is for expenses incurred during the period of time
specified in this Agreement, (b) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (c) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (d) the right to reimbursement or
in kind benefits is not subject to liquidation or exchange for another benefit.

19. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Delaware without giving effect to any conflict of laws
provisions.

20. Payments Allocated to ARP. Notwithstanding anything in this Agreement to the
contrary, ARP shall be jointly and severally liable with the Company to the
Executive for payments owed to the Executive hereunder to the extent such
payments (or portion thereof) would be, if paid by the Company, either (a) paid
on behalf of the Partnership Group (as defined in the Amended and Restated
Limited Partnership Agreement of ARP, dated as of March 12, 2012, as amended
(the “ARP Partnership Agreement”)), or (b) be allocable to the Partnership
Group, in each case, in accordance with Section 7.5(b) of the Partnership
Agreement (such payments, the “ARP Allocated Payments”). At the Executive’s
election, ARP shall directly pay to the Executive any ARP Allocated Payment in
lieu of the Company paying such ARP Allocated Payment, and any such amount that
is directly paid by ARP shall not be subject to reimbursement pursuant to
Section 7.5(b) of the ARP Partnership Agreement.

[Signature Page Follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

ATLAS ENERGY GROUP, LLC By:  

/s/ Lisa Washington

  Name:   Lisa Washington   Title:   Vice President, Chief Legal Officer and
Secretary ATLAS RESOURCE PARTNERS, L.P. By:   Atlas Energy Group, LLC,   its
general partner By:  

/s/ Lisa Washington

  Name:   Lisa Washington   Title:   Vice President, Chief Legal Officer and
Secretary of ARP EXECUTIVE

/s/ Edward E. Cohen

Edward E. Cohen

[Signature Page to E. Cohen Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

Separation Agreement and General Release

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made as of
this      the day of             , 20    , by and between ATLAS ENERGY GROUP,
LLC (the “Company”) and Edward E. Cohen (the “Executive”).

WHEREAS, the Executive formerly was employed by the Company as the Chief
Executive Officer pursuant to the terms of the Employment Agreement, dated as of
September 4, 2015 (the “Employment Agreement”);

WHEREAS, the Employment Agreement provides for certain benefits in the event
that the Executive’s employment is terminated on account of a reason set forth
in the Employment Agreement;

WHEREAS, the Executive and the Company mutually desire to terminate the
Executive’s employment; and

WHEREAS, in connection with the termination of the Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.

NOW, THEREFORE, IT IS HEREBY AGREED by and between the Executive and the Company
as follows:

1. The Executive, for and in consideration of the commitments of the Company as
set forth in the Employment Agreement, and intending to be legally bound, does
hereby REMISE, RELEASE, AND FOREVER DISCHARGE the Company, its affiliates,
subsidiaries, and parents, and its officers, directors, employees, and agents,
and its and their respective successors and assigns, heirs, executors, and
administrators (collectively, “Releasees”) from all causes of action, suits,
debts, claims, and demands whatsoever at law or in equity (“Claims”), which
Claims related to the Executive’s employment with the Company and which Claims
the Executive ever had, now has, or hereafter may have, whether known or
unknown, or which his heirs, executors, or administrators may have, by reason of
any matter, cause or thing whatsoever, from the beginning of his employment to
the date of this Agreement. This Agreement is effective without regard to the
legal nature of the claims raised and without regard to whether any such claims
are based upon tort, equity, implied or express contract, or discrimination of
any sort. The forgoing releases do not apply to the Executive’s and Company’s
continuing obligations under the Employment Agreement.

2. To the fullest extent permitted by law, the Executive represents and affirms
that (a) he has not filed or caused to be filed on his behalf any claim for
relief against the Company or any Releasee and, to the best of his knowledge and
belief, no outstanding claims for relief have been filed or asserted against the
Company or any Releasee on his behalf; (b) he has not reported any improper,
unethical, or illegal conduct or activities to any supervisor, manager,
department head, human resources representative, agent, or other representative
of the Company, to any member of the Company’s legal or compliance departments,
or to the ethics hotline, and has no

 

A-1



--------------------------------------------------------------------------------

knowledge of any such improper, unethical, or illegal conduct or activities; and
(c) he will not file, commence, prosecute, or participate in any judicial or
arbitral action or proceeding against the Company or any Releasee based upon or
arising out of any act, omission, transaction, occurrence, contract, claim, or
event existing or occurring on or before the date of this Agreement.

3. The Executive agrees that he will not file, charge, claim, sue, or cause or
permit to be filed, charged, or claimed, any civil action, suit, or legal
proceeding seeking equitable or monetary relief (including damages, injunctive,
declaratory, monetary, or other relief) for himself involving any matter
released in Sections 1 or 2. In the event that suit is filed in breach of this
covenant not to sue, it is expressly understood and agreed that this covenant
shall constitute a complete defense to any such suit. In the event any Releasee
is required to institute litigation to enforce the terms of this Section 3, such
Releasee shall be entitled to recover reasonable costs and attorneys’ fees
incurred in such enforcement. The Executive further agrees and covenants that
should any person, organization, or other entity file, charge, claim, sue, or
cause or permit to be filed any civil action, suit, or legal proceeding
involving any matter occurring at any time in the past, the Executive will not
seek or accept personal equitable or monetary relief in such civil action, suit,
or legal proceeding.

4. The Executive further agrees and recognizes that he has permanently and
irrevocably severed his employment relationship with the Company and that the
Company has no obligation to employ him in the future.

5. The Executive further agrees that he will not disparage or subvert the
Company, or make any statement reflecting negatively on the Company, its
affiliated corporations or entities, or any of their officers, directors,
employees, agents, or representatives, including, but not limited to, any
matters relating to the operation or management of the Company, the Executive’s
employment and the termination of his employment, irrespective of the
truthfulness or falsity of such statement.

6. The Executive understands and agrees that the payments, benefits, and
agreements provided in this Agreement and in the Employment Agreement are being
provided to him in consideration for his acceptance and execution of, and in
reliance upon his representations in, this Agreement. The Executive acknowledges
that, if he had not executed this Agreement containing a release of all claims
against the Company, he would, except as provided otherwise in the Employment
Agreement, have been entitled to only the payments provided in the Company’s
standard severance pay plan for employees.

7. The Executive represents that, to the best of his knowledge, he does not
presently have in his possession any records and business documents, whether on
computer or hard copy, and other materials (including, but not limited to,
computer disks and tapes, computer programs and software, office keys,
correspondence, files, customer lists, technical information, customer
information, pricing information, business strategies and plans, sales records,
and all copies thereof) (collectively, the “Corporate Records”) provided by the
Company and/or its predecessors, subsidiaries, or affiliates or obtained as a
result of his prior employment with the Company and/or its predecessors,
subsidiaries, or affiliates, or created by the Executive while employed by or
rendering services to the Company and/or its predecessors, subsidiaries, or
affiliates. The Executive acknowledges that, except as provided above, all such
Corporate Records are the property of the Company.

 

A-2



--------------------------------------------------------------------------------

8. Nothing in this Agreement shall prohibit or restrict the Executive from:
(a) making any disclosure of information required by law; (b) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company; or
(c) filing, testifying, participating in, or otherwise assisting in a proceeding
relating to an alleged violation of any federal, state, or municipal law
relating to fraud, or any rule or regulation of the Securities and Exchange
Commission or any self-regulatory organization.

9. The parties agree and acknowledge that the agreement by the Executive
described herein, and the settlement and termination of any asserted or
unasserted claims against the Releasees, are not and shall not be construed to
be an admission of any violation of any federal, state, or local statute or
regulation, or of any duty owed by any of the Releasees to Executive.

10. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Delaware.

11. The Executive certifies and acknowledges as follows:

11.1 That he has read the terms of this Agreement, and that he understands its
terms and effects, including the fact that he has agreed to RELEASE AND FOREVER
DISCHARGE the Company and each and every one of its affiliated entities from any
legal action arising out of his employment relationship with the Company and the
termination of that employment relationship;

11.2 That he has signed this Agreement voluntarily and knowingly in exchange for
the consideration described herein, which he acknowledges is adequate and
satisfactory to him, and which he acknowledges is in addition to any other
benefits to which he is otherwise entitled;

11.3 That he has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

11.4 That he does not waive rights or claims that may arise after the date this
Agreement is executed; and

11.5 That the Company has provided him with a period of 21 days within which to
consider this Agreement, and that the Executive has signed on the date indicated
below after concluding that this Agreement is satisfactory to him.

12. The Executive acknowledges that this Agreement may be revoked by him within
seven days after execution, and it shall not become effective until the
expiration of such seven-day revocation period. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

 

A-3



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Executive has executed the foregoing
Separation Agreement and General Release this      day of             , 2      .

 

 

    Witness:  

 

Edward E. Cohen       Date:  

 

     

 

A-4